MEMORANDUM **
Javier Rivas-Sanchez appeals his 46-month sentence imposed after his guilty-plea conviction for possession of cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1). We dismiss for lack of jurisdiction.
Rivas-Sanchez contends the appeal waiver in his written plea agreement is unenforceable because the district court participated in plea negotiations in violation of Fed.R.Crim.P. 11(c). Rivas-Sanchez argues he may therefore appeal his sentence. We disagree.
The district court in this case did not err when it attempted to clarify the terms of the written plea agreement before accepting Rivas-Sanchez’s guilty plea. See United States v. Frank, 36 F.3d 898, 902-03 (9th Cir.1994). Accordingly, we enforce Rivas-Sanchez’s appeal waiver and dismiss the appeal. See United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.